DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

As per claims 1-20, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

As per claims 1-8, specifically with respect to independent claim 1, the prior art of record fails to teach or adequately suggest an expansion module comprising:

a digital or analog input;
a digital or analog output;
a backplane interface component configured to communicatively connect the expansion module to a backplane of an industrial controller that executes a control program;
an I/O control component configured to send a value of an input signal received by the digital or analog input to the industrial controller via the backplane interface and to set an output value of the digital or analog output in accordance with a control command from the industrial controller generated by the control program; and
 	a program execution component configured to execute an expansion control program stored on a memory of the expansion module,
wherein the I/O control component is further configured to provide the value of the input signal to the expansion control program and to set the output value of the digital or analog output in accordance with an instruction from the expansion control program.


As per claims 9-16, specifically with respect to independent claim 9, the prior art of record fails to teach or adequately suggest a method for monitoring and controlling an industrial automation system comprising:

communicatively interfacing, by an expansion module comprising a processor, with an industrial controller communicatively connected to the expansion module, wherein the industrial controller executes a control program;
executing, by the expansion module, an expansion control program stored on a memory of the expansion module;
translating, by the expansion module, an electrical input signal received at a digital or analog input of the expansion module to yield an input value;
sending, by the expansion module, the input value to the industrial controller for processing by the control program;
rendering, by the expansion module, the input value accessible by the expansion control program;
setting, by the expansion module, an output value of a digital or analog output of the expansion module in accordance with a control command received from the industrial controller generated by the control program; and
setting, by the expansion module, the output value of the digital or analog output in accordance with an instruction from the expansion control program.


As per claims 17-20, specifically with respect to independent claim 17, the prior art of record fails to teach or adequately suggest a non-transitory computer-readable medium having stored thereon executable instructions that, in response to execution, cause an expansion module comprising at least one processor and communicatively connected to an industrial controller to perform operations, the operations comprising:

executing an expansion control program stored on a memory of the expansion
module in parallel with execution of a primary control program that executes on the industrial controller;
translating an electrical input signal received at a digital or analog input of the
expansion module to yield an input value;
sending the input value to the industrial controller for processing by the primary control program;
processing the input value in accordance with the expansion control program;
setting an output value of a digital or analog output of the expansion module in accordance with a control command received from the industrial controller and generated by the control program; and
setting the output value of the digital or analog output in accordance with an instruction generated by the expansion control program based on the processing of the input value in accordance with the expansion control program.

As applicant’s specification states, in [0043], the inputs received by the expansion module can be processed by both the expansion module control program 324 AND the main control program, and that the expansion module’s outputs can be controlled by both the expansion module control program 324 and the main control program.

This conceptual difference between the prior art of record and which has been brought out in the pending claims by virtue of the highlighted features, serves as the basis for the indication of allowable subject matter with respect to at least the independent claims.

References Considered but Not Relied Upon
	The following were references that taught the major concepts of an expansion module connected to a backplane of an industrial controller, whereby both the main (primary) control module and the expansion control module utilized independent control programs, per se, at times, but again, no reference of obvious combination of references appeared to adequately disclose the highlighted features, in combination with the other claimed features or limitations as claimed:

	(1)	Prosak et al., U.S. Patent Application Publication No. 2016/0282911 which discloses an industrial safety controller that comprises a non-volatile memory which is configured for storing a control program, and a connector section that is configured to communicatively couple the safety controller with an expansion module bay, wherein the safety controller is configurable to receive an input and to provide an output through an input/output (I/O) terminal of expansion module that is coupled to the safety controller utilizing the connector section, wherein the connector section comprises a bay connector and a backplane connector; 

	(2)	AL-JANDAL, U.S. Patent Application Publication No. 2017/0285604 which discloses a controller that has an expansion programmable logic circuit (PLC) processor board connector and an expansion PLC processor board removably connectable to the expansion PLC processor board connector to provide an embedded circuit of the expansion PLC module;

(3)	Gaub et al., U.S. Patent Application Publication No. 2010/0125344 which discloses a central subassembly for a flexible expandable automation device which includes a housing, at least one external expansion module connectable via an input/output bus, a first, a second and a third electronic subassembly, and at least one application program, wherein the first electronic subassembly has a central processing unit in a form of a first microcontroller, a volatile memory configured to store at least one of data of an operating system, data of an application program and variables of the application program, and a flash memory for non-volatile buffering of the data.;

(4)	MCNUTT et al., U.S. Patent Application Publication No. 2008/0091932 which discloses a system, which can comprise a module communicatively coupled to a programmable logic controller (PLC), wherein the module can comprise a transmission circuit and/or a receiving circuit, and wherein the module can be adapted to communicate with the PLC via 8B/10B encoded frames;

(5)	Korowitz et al., U.S. Patent No. 6,324,607 which discloses a field controller comprises a processor module segment through which it can control a selected number of devices, and it may also include one or more expansion module segments to enable it to control a larger number of controlled devices, wherein the processor module segment includes a processor module and at least one local interface module for interfacing to a controlled device, and the expansion module segment includes interface modules for interfacing to other controlled devices;

(6)	Kawazu et al., U.S. Patent Application Publication No. 2004/0218317 which discloses a basic module 2 having operation program storing part for prescribing the relation between the state of a safety input signal to be fetched from external input terminal sections 32, 33 and the state of a safety output signal to be transmitted to external output terminal sections 41, 42 for each type of predetermined safety switches, type-of-switch setting part for setting external input terminal sections 31, 32 and the type of safety switches to be connected to the external input terminal sections, and operation program executing part for selecting a safety operation program corresponding to the type of the switch set by the setting part among a plurality of types of safety operation programs stored in the operation program storing part and executing the selected program for the external input terminal sections 31, 32 set by the setting part;

(7)	Nickerson et al., U.S. Patent Application Publication No. 2005/0267641 which discloses a modular irrigation controller that has various functional components of the irrigation controller which are implemented in removable modules that when inserted into position within the controller, expand the capabilities of the controller, wherein various different types of expansion modules that may be coupled to the modular controller, having as variety of functions and features, as well as related methods of use and configuration of these modules in the controller; and

(8)	Papenbreer et al., U.S. Patent No. 10,197,985 which discloses a safety controller module for providing safety control comprises a non-volatile memory configured for storing a safety control program and one or more processing units configured to execute safety control functions associated with the safety control program to provide independent safety control, wherein the safety controller module further comprises a connector configured to communicatively couple the safety controller module with a non-safety controller, wherein the safety controller module is configured to communicate an input and/or an output signal of the safety controller module via the connector to the non-safety controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        July 1, 2022
/RDH/